Citation Nr: 1130757	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  03-05 464A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to an evaluation in excess of 60 percent from May 3, 2006 for the service-connected restrictive lung disease, previously evaluated as pulmonary tuberculosis, chronic far advanced, inactive, and restrictive defect.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1946 to June 1947.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision of the RO that continued the rating for the service-connected tuberculosis, pulmonary far advanced, inactive, with pleuroparenchymal thickening, parenchymal scarring and restrictive defect at 30 percent.  

The Board denied the Veteran's claim for increase in a decision promulgated in November 2006.

In a February 2008 Order, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion, vacating the November 2006 decision and remanding the matter to the Board for additional action and any indicated development.

In March 2009, the Board remanded the claim to the RO for additional development of the record.

In a November 2009 rating decision, the RO assigned an increased rating of 60 percent for the service-connected lung disability, beginning on May 3, 2006.

In January 2010, the Board assigned an evaluation of 60 percent, but not higher for the service-connected restrictive lung disease previously evaluated as pulmonary tuberculosis, chronic far advanced, inactive, and a restrictive defect, prior to May 3, 2006, and remanded issue of an increased rating higher than 60 percent beginning on May 3, 2006 to the RO for additional development of the record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDING OF FACT

The service-connected lung disability is not shown to have been manifested by a Forced Expiratory Volume at one second (FEV-1) of less than the range of 51.1 to 55.6 percent of predicted or by a ratio of Forced Expiratory Volume at one second to Forced Vital Capacity (FEV-1/FVC) of less than 67 percent of predicted; the Veteran is not shown to have been diagnosed with cor pulmonale, right ventricular hypertrophy, or pulmonary hypertension; to have had an episode of acute respiratory failure; or to have required radiation, chemotherapy or outpatient oxygen therapy since May 3, 2006.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 60 percent for the service-connected lung disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.7, 4.97 including Diagnostic Code 6845 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, was signed into law on November 9, 2000.  The implementing regulations were codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  The Board notes that a "fourth element" of the notice requirement, requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim, was recently removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

In the March 2005 and March 2009 letters, the RO provided notice to the Veteran regarding what information and evidence was needed to establish entitlement to an increased evaluation for his service-connected disability, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need to advise VA of or submit any further evidence that pertained to the claim.

In the March 2009 letter, the RO also advised the Veteran of how disability ratings and effective dates were assigned.  Furthermore, the RO advised the Veteran that to substantiate his claim the Veteran should submit evidence as to the nature and symptoms of the condition; severity and duration of the symptoms; impact of the condition and symptoms on employment and daily life.

However, the Board finds that any deficiency with respect to the timing of the VCAA notice letter is harmless in this case.  The case was readjudicated in a November 2009 and June 2011 Supplemental Statement of the Case (SSOC).  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or a supplemental statement of the case, is sufficient to cure a timing defect).

Although the Veteran has not identified or shown that any potential errors that are prejudicial, the Board finds that any arguable lack of full preadjudication notice in this appeal has not, in any way, prejudiced the Veteran.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Hence, the Board finds that the VCAA notice requirements have been satisfactorily met in this case.

The Veteran was also afforded VA examinations in April 2009 and February 2011.  The results of the examinations are adequate for rating purposes.  The reports reflect that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate physical examination and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.

All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The Veteran has not indicated he has any further evidence to submit to VA nor has he identified any private healthcare provider treatment records which VA needs to obtain.  In fact, the Veteran stated that he had no other information or evidence to submit in a June 2011 SSOC notice response.  

The evidence of record includes the Veteran's service treatment records, available VA and private medical records, and statements from the Veteran addressing the severity of his disability.  

Given the foregoing, the Board finds that VA has substantially complied with the Board's prior remand and that the record is sufficient for rating purposes.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  

Under these circumstances, the Board concludes that the Veteran has been accorded ample opportunity to present evidence and argument in support of his appeal.


II.  Increased Evaluation for a Lung Disability

Here, the Veteran asserts that his respiratory disability has worsened and warrants a  higher rating.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Board notes at this point that the Court recently held that in claims for increased rating VA must consider that a claimant may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Further, in reviewing a claim for a higher rating, VA must consider all potential applications of Title 38 C.F.R., whether or not raised by the Veteran.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

Then, based on the facts of the particular case, VA must determine which Diagnostic Code(s) (DC) is most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995); Butts v. Brown, 5 Vet. App. 532, 538 (1993).

In this case the Veteran's lung disability is rated under DC 6899 and 6845.  38 C.F.R. § 4.97.  The RO assigned Diagnostic Code 6899 pursuant to 38 C.F.R. § 4.27, which provides that unlisted disabilities requiring rating by analogy will be coded first the numbers of the most closely related body part and "99."  See 38 C.F.R. § 4.20.  The RO determined that the most closely analogous Diagnostic Code is 38 C.F.R. § 4.97, Diagnostic Code 6845.

When rating under DCs 6600, 6603, 6604, 6825-6833 and 6840-6845, pulmonary function tests (PFTs) are required except: (i) When the results of a maximum exercise capacity test are of record and are 15 ml/kg/min or less; if a maximum exercise capacity test is not of record, evaluation is based on alternative criteria; (ii) when pulmonary hypertension (documented by an echocardiogram or cardiac catheterization), cor pulmonale, or right ventricular hypertrophy has been diagnosed; (iii) when there have been one or more episodes of acute respiratory failure; or (iv) when outpatient therapy oxygen is required.  38 C.F.R. § 4.96(d)(1).

If the DLCO (SB) (Diffusion Capacity of the Lung for Carbon Dioxide by the Single Breath Method) test is not of record, evaluation is based on alternative criteria as long as the examiner states why the test would not be useful or valid in a particular case.  38 C.F.R. § 4.96(d)(2).

When the PFTs are not consistent with clinical findings, evaluation is based on the PFTs unless the examiner states why they are not a valid indication of respiratory functional impairment in a given case.  38 C.F.R. § 4.96(d)(3).

Post-bronchodilator studies are required when PFTs are done for disability evaluation purposes except when the results of pre-bronchodilator PFTs are normal or when the examiner determines that post-bronchodilator tests should not be done and states why.  38 C.F.R. § 4.96(d)(4).

When evaluating based on PFTs, post-bronchodilator results are used in applying evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results, in which case the pre-bronchodilator values are used for rating purposes.  38 C.F.R. § 4.96(d)(5).

When there is a disparity between the results of different PFT FEV-1 (Forced Expiratory Volume in 1 Second) and FVC (Forced Vital Capacity), so that the level of evaluation would be different depending on which test result is used, the test result is used that the examiner states most accurately reflects the level of disability. 38 C.F.R. § 4.96(d)(6).  

Accordingly, after consideration of all factors, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 6899 and 6845.

Effective October 6, 2006, the schedular criteria for rating respiratory conditions was changed.  See 38 C.F.R. § 4.97; see also 71 Fed. Reg. 52,460 (dated Sept. 6, 2006).  Here, the RO has apparently evaluated the Veteran's lung disability, by analogy, under the General Rating Formula for Restrictive Lung Disease (Diagnostic Codes 6840 through 6845).  This rating formula provides:

A 60 percent evaluation is assigned for FEV-1 of 40 to 55 percent of predicted, or; FEV-1/FVC of 40 to 55 percent of predicted, or; DLCO (SB) of 40 to 55 percent of predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  38 C.F.R. § 4.97, Diagnostic Codes 6840-6845 (2010).

A 100 percent evaluation for findings that show FEV-1 less than 40 percent of predicted value, or; the ratio of FEV-1/FVC less than 40 percent of predicted, or; DLCO (SB) less than 40 percent of predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by ECHO or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.

In connection with a May 3, 2006 VA PFT study, the Veteran exhibited a FVC of 83 percent of predicted, a FEV1 of 86 of predicted, FEV1/FVC ration of 104 percent of predicated and DLCO of 50 percent of predicted.  The examiner noted findings of a mild obstructive pattern, mild air trapping, and moderate impairment in DLCO.

The findings from a July 2006 radiology report showed that the heart, main pulmonary arteries and thoracic aorta were grossly unremarkable.  The impression was that of stable left pleural calcifications, thickening, and mild volume loss in the left lung with stable 3.0 mm nodule right upper lobe.

An October 2006 VA outpatient treatment record noted an impression of no acute lung process.  The Veteran continued to have good exercise capacity and low grade dyspnea at a moderate level of activity.

A December 2006 radiology report noted stable left pleural calcifications, thickening and mild volume loss without any lung mass lesions.  A December 2006 progress note indicated that the heart, main pulmonary arteries and thoracic aorta were unremarkable.  

A June 2007 VA outpatient treatment note indicated that the Veteran had been doing very well and continued to have good exercise capacity, with low grade dyspnea with a moderate level of activity.  

In connection with an unidentified January 2009 PFT study, it was reported that variability precluded interpretation of the results.  

A VA PFT study in February 2009 showed that the Veteran had a FVC of 81 percent of predicted, a FEV1 of 84 percent of predicted and a FEV1/FVC ratio of 105 percent of predicted.  

In an April 2009 VA examination, the Veteran reported a history of a cough that produced mucous.  He reported having non-angina chest pain while at rest, dyspnea on moderate exertion, fatigue and weakness.  

A March 2009 chest x-ray study (compared to a November 2005 chest x-ray study) showed no apparent significant change.  The chest x-ray studies indicated some pleural calcification and pleuroparenchymal scarring of the left hemithorax.  The studies further demonstrated that the right lung was well expanded and that underlying mild chronic obstructive pulmonary disease (COPD) was again apparent, as well as status post coronary artery bypass graft.  There was no acute airspace disease, and the VA examiner's impression was that of "[s]table chest, no acute or active process."

The April 2009 VA examiner noted that, compared to the May 2006 PFT, spirometry had not significantly changed.  Moreover, a diagnosis of inactive tuberculosis status post multiple iatrogenic pneumothorax treatments with residual calcification and pleuroparenchymal scarring of the left lung and COPD was given.

An October 2010 VA treatment record reflected that the Veteran had a diagnostic bronchoscopy performed due to a small amount of hemoptysis.  It was noted that his cough was productive.  He was also treated for COPD.

The January 2011 VA examiner's review of the claims file identified no abnormal breath sounds for the right lung, but decreased sounds for the left lung.  The left lower lung had absent breath sounds.  The upper and mid left lung had good breath sounds.  He had known scarring in the left lower lobe that caused loss of volume in the lower lobe and slight elevation of the left diaphragm.  

The chest x-rays studies were noted to reveal left upper lobe scarring.  There were pleural calcifications and a tiny right lung nodule that was unchanged.  There was minimal scarring in the left lung base.  The lower lung volume in the left lung was likely related to previous surgery.  

The Veteran was diagnosed with post-surgical changes in the left lung with loss of volume.  The spirometry was suggestive of restrictive ventilator defect.  There was a paradoxic bronchodilator response that might be due to suboptimal effort on post-bronchdilator spirometry.  His lung volumes revealed mild restriction.  TLC was 73 percent of predicted.  Diffusion capacity was severely decreased to 46 percent of predicted.  It was noted that the DLCO was out of proportion to restrictive defect.  The possible causes for these might be pulmonary vascular disease like pulmonary hypertension, early interstitial lung disease, concomitant emphysema.  

The spirometry was suggestive of a restrictive ventilator defect with paradoxic bronchodilator response.  The PFT study showed that the Veteran had a FVC of 63 percent of predicted, a FEV1 of 61 percent of predicted and a FEV1/FVC ratio of 96 percent of predicted.  The Veteran had not experienced cor pulmonale, right ventricular hypertrophy, pulmonary hypertension or episodes of acute respiratory failure or a level of impairment requiring oxygen therapy.  

It was noted that the maximum exercise capacity with measurement of oxygen consumption could not be tested because of the Veteran's inability to complete an exercise test due to his advanced age, COPD and a heart condition.

Subsequent VA medical records showed that the Veteran remained stable since his last examination.  Upon examination, the Veteran had no wheezing and good airway entry that was slightly decreased on the left.

The Board notes that the VA examiner stated that the DLCO was out of proportion to restrictive defect and that, the possible causes for this might be pulmonary vascular disease like pulmonary hypertension, early interstitial lung disease and concomitant emphysema.  

The record does not clearly disassociate between the symptomatology of the Veteran's service-connected and nonservice-connected disabilities.  Under these circumstances, the reasonable doubt doctrine mandates that all signs and symptoms be attributed to the Veteran's service-connected condition.  Mittleider v. West, 11 Vet. App. 181 (1998).

In comparing the Veteran's symptoms and PFT results from May 3, 2006 to the current rating criteria, the Board finds that staged ratings are not warranted in that the service-connected disability picture does not meet the criteria for a rating in excess of 60 percent.  The PFT findings were well above the 40 percent of predicted value required for the next higher rating of 100 percent.  

Moreover, the Veteran does not have a diagnosis of cor pulmonale, right ventricular hypertrophy, or pulmonary hypertension; an episode of acute respiratory failure or required radiation, chemotherapy or outpatient oxygen therapy.  

The Board finds the Veteran's lay statements of respiratory disability to be credible.  However, the medical evidence does not support the assignment of a higher rating.  

As outlined by the Court of Appeals for Veterans Claims, the Board uses a three-step inquiry to determine whether an extraschedular rating is warranted; "initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In this case, as the Veteran's symptoms are addressed by the applicable rating criteria, the initial requirement of the Thun analysis is not met, ending the Board's inquiry.  

As the preponderance of the evidence to the extent indicated is against the claim, the benefit-of-the-doubt doctrine does not apply.



ORDER

An evaluation in excess of 60 percent beginning on May 3, 2006 for the service-connected restrictive lung disease, previously evaluated as pulmonary tuberculosis, chronic far advanced, inactive, and restrictive defect is denied


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


